ORDER

PER CURIAM.
Kory Wakefield (Movant) appeals the judgment of the Circuit Court of St. Francois County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his motion without a hearing because the record does not refute his claims that counsel was ineffective for: (1) convincing Movant that the State’s dismissal of an armed criminal action charge was a “good deal” when the evidence did not support the charge; and (2) failing to fulfill counsel’s promise to produce mitigation evidence through witness testimony at the sentencing hearing.
*838We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).